Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1073
                        Lower Tribunal No. 19-793
                          ________________


                      Meraki Investments, Ltd.,
                                  Appellant,

                                     vs.

                              Unit 1805 Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Maria de
Jesus Santovenia, Judge.

     Badell & Grau, and Arturo J. Bravo, for appellant.

     Law Offices of Rex E. Russo, and Rex E. Russo, for appellee.


Before SCALES, HENDON, and LOBREE, JJ.

     HENDON, J.
      Meraki Investments, Ltd. (“Meraki”) appeals the trial court’s order

granting Unit 1805 Inc.’s (“1805”) motion to dismiss on the ground that the

trial court lacked general personal jurisdiction. We affirm.

      Facts

      Meraki, a foreign corporation, filed a two-count amended complaint

against 1805, a Panamanian corporation, for breach of contract and monies

lent. According to Meraki, the parties entered into an oral contract whereby

Meraki made a short-term loan to 1805, and 1805 failed to repay the loan.

As it relates to jurisdiction, Meraki alleged that the trial court had general

personal jurisdiction based on 1805’s “substantial and not isolated activity

within the state.” Meraki argued that those “substantial and not isolated”

activities were owning property in Miami-Dade and maintaining a banking

relationship in Miami.

      Based on these allegations, 1805 filed a motion to dismiss. Relevant

to this appeal, 1805 argued that the amended complaint failed to allege the

contacts sufficient to support a finding of general personal jurisdiction over

1805. In support of its motion, 1805 attached the declaration of Camilo

Lamaletto, an officer of 1805. In the declaration, Lamaletto specifically stated

that 1805 owned two apartment units in Miami-Dade and did not use those

apartments for commercial purposes. Lamaletto further averred that 1805



                                       2
was exempt from the registration requirements in the Florida Corporations

Act and had no office or agents in Florida. Lastly, Lamaletto stated that the

financial transactions described in the amended complaint had no relation to

Florida, and that any transaction between the two parties occurred outside

the United States.

     Thereafter, in response, Meraki filed the affidavit of its attorney-in-fact,

Patricia de Simone. In that affidavit, de Simone stated that Meraki agreed to

transfer money into 1805’s bank account in Miami, and 1805, in return,

promised to send money back to Meraki’s bank account in Miami. According

to de Simone, Meraki effectuated this agreement by making two transfers

from its bank account in Miami to 1805’s bank account in Miami.

     1805 filed a second amended declaration of Lamaletto, which revealed

that 1805’s bank account was actually based in New York. In this connection,

the account’s statements were forwarded to an attorney in Miami. That

account received deposits from commercial leases in foreign countries, and

the funds deposited in that account were used to pay for Lamaletto’s

children’s college, wife’s expenses, and a housekeeper for the two units.

     De Simone and Lamaletto testified at the hearing on the motion to

dismiss. De Simone testified that it was her understanding that 1805’s bank

account was in Miami, and 1805 was going to repay the loan by disbursing



                                       3
funds back to Meraki’s bank account in Miami. In fact, however, Meraki

transferred money into 1805’s New York bank account.

      In the trial court’s order granting the motion to dismiss, the court made

the following factual findings as it relates to jurisdiction:

         • 1805 is a Panamanian entity

         • 1805 owns two condominiums in Miami-Dade, which are
           available to Lamaletto and his family for their personal use

         • There was no evidence that the units were used for commercial
           purposes

         • There was no evidence that the loan related to the ownership of
           the two units

         • There was no evidence that 1805 conducted or solicited
           business in Florida

         • The negotiations of the loan took place in Venezuela

         • Meraki wired the funds to 1805’s New York bank account

         • 1805’s banking activity emanates from the New York bank
           account, and its statements were forwarded to an attorney in
           Miami

      Based on the foregoing, the trial court concluded that the ownership of

the property and the banking activity were insufficient to invoke general

personal jurisdiction. Thus, the trial court dismissed the amended complaint.

This appeal followed.

      Analysis



                                         4
      A trial court’s ruling on a motion to dismiss for lack of personal

jurisdiction is reviewed de novo. Highland Stucco & Lime Prods., Inc. v.

Onorato, 259 So. 3d 944, 947 (Fla. 3d DCA 2018). When “the trial court's

decision is based on live testimony, the appellate court defers to the trial

court's determination of the facts.” Machtinger v. Inertial Airline Servs., Inc.,

937 So. 2d 730, 734 (Fla. 3d DCA 2006).

      The two-step inquiry in determining whether personal jurisdiction exists

is as follows: first, the trial court must determine whether there are sufficient

facts to bring the action within the purview of section 48.193, Florida

Statutes; second, the trial court must determine whether there are sufficient

minimum contacts with Florida to satisfy the federal constitutional due

process requirements. Venetian Salami Co. v. Parthenais, 554 So. 2d 499,

501-502 (Fla. 1989). Since the first portion of the inquiry is determinative in

this case, we focus only on that portion of the analysis.

      Section 48.193(2) provides for general personal jurisdiction over “[a]

defendant who is engaged in substantial and not isolated activity within this

state, whether such activity is wholly interstate, intrastate, or otherwise . . . .”

To satisfy the requirements of section 48.193(2), a corporation’s contacts

must constitute “‘affiliations with the State [that] are so “continuous and

systematic” as to render [it] essentially at home in the forum State.’” Daimler



                                         5
AG v. Bauman, 571 U.S. 117, 139 (2014) (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)); see Fincantieri-

Cantieri Navali Italiani S.p.A. v. Yuzwa, 241 So. 3d 938, 944 (Fla. 3d DCA

2018).

      Here, as reflected above, Meraki argues that 1805 should be subject

to the trial court’s general personal jurisdiction because 1805 owns two

condominium units in Miami-Dade and maintains a bank account based in

Miami. Both arguments fail for the reasons that follow.

      The mere ownership of two condominium units is, without more,

insufficient to confer general personal jurisdiction. Nichols v. Paulucci, 652

So. 2d 389, 393 n.5 (Fla. 5th DCA 1995) (“By itself, ownership of property is

insufficient to subject a nonresident defendant to the jurisdiction of the courts

of this state, unless the cause of action arose out of such ownership.”). Here,

the two units were not available for commercial use. Further, the loan in

question was wholly unrelated to the mortgaging or financing of the two units.

Applying the law to these facts, we conclude that the ownership of the two

condominium units in Miami-Dade does not subject 1805 to general personal

jurisdiction.

      Similarly, 1805’s maintenance of a bank account is insufficient to

confer the trial court with general personal jurisdiction. See Taylor v.



                                       6
Gutierrez, 129 So. 3d 415, 420 (Fla. 3d DCA 2013) (maintaining a bank

account in Florida is insufficient to confer general personal jurisdiction over

a person). Here, 1805’s bank account has virtually no ties to Florida. The

bank account is based out of New York, and its statements were merely

forwarded to an attorney in Florida. The record is devoid of any evidence

that suggests that 1805 solicited or conducted business transactions in

Florida. Instead, the evidence reflects that 1805’s bank account was solely

used as a depository for payments connected to commercial property leases

in foreign countries, and for Lamaletto’s personal expenditures. For these

reasons, the trial court correctly decided not to exercise personal jurisdiction

over 1805 based on 1805’s maintenance of the bank account.

      1805’s contacts are not sufficiently “continuous and systematic” as to

render it “at home” in Florida. Accordingly, the trial court’s dismissal of the

amended complaint based on a lack of general personal jurisdiction is

affirmed.

      Affirmed.




                                       7